Name: Commission Regulation (EEC) No 3462/85 of 9 December 1985 amending Regulation (EEC) No 3184/83 on the operation of the system of advances in respect of expenditure financed by the EAGGF Guarantee Section
 Type: Regulation
 Subject Matter: accounting;  EU finance;  documentation; NA
 Date Published: nan

 10 . 12. 85 Official Journal of the European Communities No L 332/25 COMMISSION REGULATION (EEC) No 3462/85 of 9 December 1985 amending Regulation (EEC) No 3184/83 on the operation of the system of advances in respect of expenditure financed by the EAGGF Guarantee Section THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 870/85 (2), and in particular Articles 4 and 5 thereof, Whereas Commission Regulation (EEC) No 3184/83 (3) governs the system of advances in respect of expenditure financed by the EAGGF Guarantee Section ; Whereas continuity of payments made by the authorities and agencies referred to in Article 4 of Regulation (EEC) v No 729/70 can be assured by adjusting the time limits for advance decisions and payments to availability of funds ; Whereas it is appropriate for certain points to be added in connection with Annexes I and IV, and to adapt Annexes III and VI to Regulation (EEC) No 3184/83 ; Whereas the measures proposed in this Regulation are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) 3184/83 is hereby amended as follows : The following paragraph 4 is added to Article 3 : ' In Annexes I and/or IV, under A.2., payments received must be broken down by reference to the month for which the advance was made'. 2 . Article 4 is replaced by the following : 'Article 4 1 . On the basis of applications within the meaning of Article 3 ( 1 ) and not later than 35 days after receipt thereof, the Commission shall decide on additional payments in accordance with the second indent of Article 5 (2) (a) of Regulation (EEC) No 729/70 . Those payments shall be calculated in such a way that they are large enough to cover expenditure to be borne by the authorities and agencies until the end of the three-month period referred to in the second indent of Article 3 (2) (b). 2 . Any additional payments decided under para ­ graph 1 shall be made at the latest three working days before the beginning of the last month of the three ­ month period referred to in the second indent of Article 3 (2) (b). 3 . If the Commission lacks sufficient funds to enable it to make payments in compliance with para ­ graph 2, the decisions referred to in paragraph 1 shall be implemented as follows :  an initial payment of at least one third of the total , within the period set in paragraph 2,  the balance , in good time to ensure continuity of payments by authorities designated in accordance with Article 4 of Regulation (EEC) No 729/70 .' 3 . Annexes III and VI are amended as follows : (a) A table corresponding to Table 1 of Annex VI, which is to be included in the monthly applica ­ tions referred to in Article 3 , is incorporated into Annex III . (b) Table 2 of Annex VI is replaced by the annexed table . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4 . 1970, p . 13 . 0 OJ No L 95, 2 . 4 . 1985, p . 1 . 0 OJ No L 320 , 17 . 11 . 1983 , p . 1 . M em be r S ta te A N N E X T A B L E 2 D E T E R M IN A T IO N O F F IN A N C IA L C O ST S No L 332 / 26 D ep ar tm en t or ag en cy w ith in th e m ea ni ng of Ar tic le 4 of Re gu la tio n (E EC ) N o 72 9/ 70 Y ea r P ro du ct V al ue of qu an tit ie s ca rri ed fo rw ar d or bo ug ht in Av er ag e va lu e (n at io na lc ur re nc y) T ot al st oc ks at be gi nn in g of ea ch m o n th (to nn es )( ') T ot al st oc ks at en d of ea ch m o n th (t) C ) A ve ra ge sto ck (to nn es )( ') F in an ci al co st s (n at io na lc ur re nc y) . P ro du ct va rie ty or ty pe N at io na lc ur re nc y to nn es (') (c ) = (a ) (0 « (d ) + (e ) (a ) (b ) (b ) (d ) (e ) 24 (g )= (c ) x (f) x (i)  T ot al va lu e  D ep re ci at io n on pu rc ha se %  N et va lu e Official Journal of the European Communities Q ua nt iti es bo ug ht in x nu m be r of m on th s de la y in pa ym en t D ed uc tio n du e to de la y in pa ym en tf or pu rc ha se s = 12 Av er ag e ne ga tiv e sto ck ca rri ed fo rw ar d fro m pr ev io us fin an ci al ye ar (R eg ul ati on (E EC ) N o 15 50 /8 5) Av er ag e sto ck fo r th e ca lc ul at io n of fin an cia l co sts V x J x i D ed uc tio n du e to de la y in re m ov in g st oc k af te r pa ym en t fo r qu an tit ie s so ld = (2) 3 6 5 (A rti cle 1 (5 ) of Re gu la tio n (E EC ) No 46 7/ 77 ) M x D x i In cr ea se du e to de la y in pa ym en t af te r re m ov al of qu an tit ie s so ld = (2) (A rti cle 1 (6 ) of Re gu la tio n (E EC ) N o 46 7/ 77 ) 3 6 5 + F IN A N C IA L C O S T S (') Q ua nt iti es to be ex pr es se d in to nn es to th re e de cim al pl ac es . (2) To be sh ow n by op er at io n in an A nn ex . 10 . 12 . 85